Citation Nr: 0000576	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-17 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1989 to 
November 1991.

This appeal is from the December 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO), which awarded an increase in disability 
rating from zero to 10 percent for migraine headaches and 
denied service connection for a brain tumor.

In October 1999, the appellant testified at a hearing by 
videoconference held before the undersigned member of the 
Board of Veterans' Appeals (Board), pursuant to her right to 
such hearing and the Chairman of the Board's discretion to 
permit hearings by videoconference.  38 U.S.C.A. § 7107(d), 
(e) (West Supp. 1999).  Per regulation, the appellant 
withdrew in writing her appeal from the denial of service 
connection for a brain tumor.  38 C.F.R. § 20.204(b), (c) 
(1999).  The Board takes no further cognizance of the issue.  
Reference in this decision the brain tumor is in the context 
of the claim for increased rating for migraine headaches.


FINDINGS OF FACT

1.  The appellant has prostrating migraine headaches at least 
once a month on average over the past several months.

2.  The appellant's has completely prostrating migraine 
headaches less often than very frequently, and the migraine 
headache disorder does not produce or nearly approximately 
produce severe economic inadaptability.



CONCLUSION OF LAW

The schedular criteria for a 30 percent, disability rating, 
and no higher, for migraine headaches are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant developed 
migraine headaches in service.  According to her testimony 
and medical records from Northside Hospital and Kaiser 
Permanente, the headaches abated for a time several years 
after service.  Outpatient treatment records show recurrence 
of the headaches about July 1995.  Subsequently, a benign 
brain tumor was diagnosed, which was treated by subtotal 
surgical resection at Northside Hospital in June 1997.  A 
June 1997 neurosurgical consultation report from M. Steuer, 
M.D., her surgeon, noted the appellant's history of migraine 
headaches with the advent of a different type of headache and 
other symptoms in November 1996, which apparently led to the 
investigation and diagnosis of the tumor.

Kaiser Permanente (KP) outpatient treatment records from June 
1963 to July 1997 show the appellant had headaches in 
September 1993 and April 1995 associated with viral 
conditions.  The treatment records include a list of acute 
and chronic diagnoses.  July 1995 is the earliest record 
among those to show a complaint of and treatment for migraine 
headache, described as morning onset with visual disturbance 
and flashing lights, presenting at time of treatment as 
severe, right-sided, with nausea.  The KP records after July 
1995 include migraine among the chronic diagnoses.  An April 
1996 record described a unilateral headache beginning that 
morning, associated with vomiting, with prodromal tingling 
and vision disturbance.  Prior medical history noted 
migraines occurring every two months.  In May 1996 the 
headache for which she sought treatment was felt to be a 
stress headache.  Of two visits for headaches in December 
1996, the second for headaches and other symptoms of four 
days duration was felt associated with a viral syndrome.  In 
February 1997, upon her report of amenorrhea, a magnetic 
resonance imaging study revealed a pituitary tumor.  In March 
1997 the appellant sought treatment for a headache she 
described as not like her migraines; it was felt to be 
associated with the recently diagnosed tumor.  An April 1997 
KP neurology consult noted a history of headaches from 1989 
to 1992 and again from 1995 to the present.

The appellant continued to have headaches following her June 
1997 surgery.  A June 1998 outpatient record showed treatment 
for headache, with a similar headache 10 days previously.

The appellant testified at a VA hearing on appeal before a RO 
hearing officer in November 1998.  She reported having two to 
three headaches a month that required her to take medication 
and retire.  She submitted as evidence a calendar of time off 
of work for January through mid November, 1998, stating that 
an "03" code indicated sick leave.  The appellant testified 
the leave was taken because of the headaches.  She stated 
that the calendar indicated her time off of work, but it did 
not represent all of her headaches.  The document did not 
identify the reason for the use of sick leave.  The calendar 
showed days of sick leave used as follows:  January-3; 
February-1; March-4; April-1; May-0; June-1; July-3; 
August-3; September-2; October-2; and November-2.

In October 1999, the appellant testified in a videoconference 
hearing before the undersigned.  She reported having two to 
three headaches a month that require she take a day or two 
off of work.  She testified, in essence that she did not seek 
medical treatment for each occurrence, because her treatment 
regimen with one or another of two medications was well 
established, and she adhered to that regimen as necessary.  
She identified one of the medication as for a "super 
severe" headache, and the other as adequate for less severe 
headaches.  She reported temporary blindness with the onset 
of headaches that could make her unable to drive to leave 
work until that symptom passed.  Her regimen at home after 
taking medication was to lie down in a dark room and wait for 
the headache to pass.  She said she could not seek treatment 
during headaches, because it was not practical to drive 
during them.  She stated she was leaving her job of seven 
years for less stressful work due to her headaches and 
"other problems."  She planned to provide home childcare, 
which would provide the flexibility of schedule to treat her 
headaches as needed.

The appellant submitted two medical verifications of 
treatment for headaches dated in February and October 1999.  
The former stated that she should stay home from work during 
a migraine attack.  The latter noted both the headaches and 
her post-craniotomy status.  She also submitted a statement 
from J. Barzilay, M.D., who reported that she continued under 
his care "for symptoms related to her surgery years ago, 
[which] cause her to fatigue easily."  He recommended only 
30-hour workweeks.  Additionally, he reported, "She also 
suffers from migraine headaches which can at times leave her 
unable to work for short periods of time."

II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Migraine headaches are rated based on their severity and 
their frequency:  

  With very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.................................................50
  With characteristic prostrating attacks 
occurring on an average once a month over 
last several months............30
  With characteristic prostrating attacks 
averaging one in 2 months over last 
several 
months...............................10
  With less frequent 
attacks..................................
.........0

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

The correct rating in this case depends substantially on the 
credibility and probative value of the appellant's testimony 
as it relates to the frequency, severity and economic effect 
of the headaches.  The regulation characterizes the severity 
of headache that is significant for compensation purposes as 
"prostrating" or, for a 50 percent rating, "completely 
prostrating."  Diagnostic Code 8100.  Neither term is 
defined, therefore, the Board will apply the ordinary 
definition of prostrating, i.e., to prostrate:  "To lay low: 
OVERCOME, <agonizing pain prostrated the soldier.>"  
Webster's II New Riverside University Dictionary 945 
(Riverside Pub. Co. 1984).  To give the rating criteria 
meaning, "completely prostrating" must be understood to 
mean causing some form of disablement greater than 
"prostrating."  The Board deems a headache that requires 
the one to lie down for a period of time to be prostrating.  
The Board deems a headache that prohibits any activity other 
than lying down for an extended period of time to be 
completely prostrating.

The 1998 work calendar shows sick leave taken on 22 days in 
11 months, equal to an average two headaches per month over 
the last several months, which is more than the average of 
one a month required for a 30 percent rating.  The appellant 
has testified that the time off of work shown on the calendar 
was for headaches.  Absent any evidence in the record to 
contradict that testimony, the Board finds it credible and 
deems the calendar probative of the frequency of headaches 
during the time with which the appellant's claim is 
concerned.  The records of medical treatment, and the April 
1999 letter from Dr. Barzilay are also consistent with the 
level of severity and frequency commensurate with a 30 
percent rating.  Thus, at least a 30 percent rating for 
migraine headaches is warranted.  Diagnostic Code 8100.

The remaining question is whether the evidence for and 
against awarding a 50 percent rating is in equipoise such 
that the appellant is entitled to the benefit of the doubt, 
38 C.F.R. § 4.3 (1999), or, alternatively, whether the 
disability picture related to the headaches more nearly 
approximates the criteria for a 50 percent rating, which 
would then be warranted on that basis.  38 C.F.R. § 4.7 
(1999).

The appellant's description of headaches that make her unable 
to drive for a time and then permit her to drive home and 
retire to a darkened room appear to satisfy a common sense 
definition of "prostrating" headaches.  The appellant 
testified that she had two or three headaches a month, some, 
but not all, being "super severe."  The Board deems those 
that she did not consider "super severe" to also be not 
"completely prostrating" within the meaning of the rating 
criteria.  Thus, the Board concludes that her testimony of 
two or three headaches a month is credible as to the 
frequency of headaches, but that it does not support a 
finding that all such headaches are "completely 
prostrating."  This interpretation of her testimony is 
consistent with the documentation she has provided and with 
Dr. Barzilay's statement about "at times unable to work for 
short periods of time."  The doctor's language is 
inconsistent with a description of headaches that are very 
frequent, completely prostrating, and productive of severe 
economic inadaptability.

The appellant has stated that the 1998 calendar does not show 
all of her headaches, but only those severe enough to warrant 
time off work.  That is, the she has headaches that do not 
require time off work.  Thus, the documented time off work 
and the testimony about amount of time off work are 
inconsistent.  Where, according to her testimony, some 
headaches purportedly require more than a day off, the 
disparity between the documentary record and her testimony is 
even greater than were her testimony of two to three 
headaches a month interpreted as equivalent to a statement 
that she misses two to three days of work a month due to 
headaches.  The Board cannot find her testimony completely 
credible to present an accurate picture correlating both 
frequency and severity to permit a conclusion of as many as 
three completely prostrating headaches a month.  The Board 
does not infer misrepresentation in the testimony, but rather 
that the varying frequency of the headaches as shown 
objectively, none in some months, three in others, easily 
created the impression in the appellant that they are more 
frequent than objectively, on average, they are.  The 
testimony is probative of less than three completely 
prostrating headaches a month, too few to meet or nearly 
approximate the "very frequent completely prostrating" 
element of the 50 percent criteria.  

The appellant has stated that she has had to reduce her work 
hours and has chosen to change occupations due to her 
headaches and "other problems."  Dr. Barzilay's April 1999 
letter clearly implies that the "other problems," related 
to the brain tumor, are the primary factor in the economic 
effect of her total disability picture.  His language in 
describing the headaches, "which can at times leave her 
unable to work for short periods of time," does not comport 
with rating criteria "very frequent" or "productive of 
severe economic inadaptability."

The final point of analysis is the economic effect of the 
headaches.  Diagnostic Code 8100.  The appellant's testimony 
indicated that the reduction in work hours and change of 
occupation she seeks is not purely due to the migraine 
headaches, but is due in part to residuals of her brain 
tumor.  Dr. Barzilay's April 1999 statement is consistent, 
essentially stating that residuals of the brain tumor are the 
primary reason for an overall reduction in capacity for work.  
He appears to attribute a more incidental economic effect to 
the headaches in characterizing the loss of time from work 
due to headaches as "at times" and for "short periods."

The various percentage levels of VA disability ratings 
represent "the average impairment in earning capacity 
resulting from . . . diseases and injuries . . . in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Regulation prescribes that a given 
percentage disability level represents a level in reduction 
from full working efficiency.  Thus, a person who is 50 
percent disabled remains 50 percent efficient for work.  See 
38 C.F.R. § 4.25 (1999).  A 50 percent rating for migraine 
headaches requires evidence that headaches of the prescribed 
frequency and severity be "productive of severe economic 
inadaptability."  Diagnostic Code 8100.  Taking Dr. 
Barzilay's recommendation of a 30-hour work week as probative 
of the appellant's work capacity, even if attributable to the 
headaches alone, a 25 percent reduction in work efficiency 
measured by time at work does not comport with a rating based 
on an assumption of 50 percent efficiency in those with a 50 
percent disability rating.  Consequently, severe economic 
inadaptability must consist in an economic effect of the 
migraine headaches greater than a 25 percent reduction in 
work efficiency.

The appellant testified to her intent to change jobs to one 
less stressful and with less precise time constraints then 
her current employment.  Aside from the implication in Dr. 
Barzilay's letter that such a change in work situation may be 
due to factors other than just the headaches, she has 
presented no evidence of the economic consequences of that 
change or that the change is evidence of "severe economic 
inadaptability."  The Board cannot speculate as to the 
economic significance of a prospective job change, and thus 
the appellant's testimony about her plans is not probative 
evidence that her headaches are "productive of severe 
economic inadaptability" within the meaning of that rating 
criterion.  Diagnostic Code 8100.

In sum, the evidence that clearly supports a 30 percent 
rating for headaches does not create a balance of evidence 
for and against a 50 percent rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).  Neither does the 
appellant's testimony, when considered in light of the other 
evidence of record, permit a finding that the total 
disability picture more nearly approximates the criteria for 
the next higher rating than it does the 30 percent rating.  
38 C.F.R. § 4.7 (1999).  The preponderance of the evidence is 
against awarding a 50 percent disability rating for migraine 
headaches.

Whereas the disability rating is assumed to compensate for 
considerable time lost from work, the time lost from work to 
the appellant's migraine headache disorder does not amount to 
circumstances that render the rating schedule inadequate to 
afford proper compensation in this case.  There is not an 
exceptional or unusual disability picture with frequent 
hospitalization or marked interference with employment that 
is not contemplated by the rating schedule for migraine 
headaches.  Consequently, extra-schedular rating in not 
warranted in this case.  See 38 C.F.R. § 3.321(b) (1) (1999).


ORDER

A 30 percent schedular rating for migraine headaches is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

